Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128443                                                                                               Michael F. Cavanagh
  (69)                                                                                                 Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  In re Estate of EWARD JOSEPH                                                                                        Justices
  McCORMICK, Deceased.
  _________________________________
  ERIC A. BRAVERMAN,
             Petitioner-Appellee,
  v                                                                 SC: 128443
                                                                    COA: 250361
                                                                    Wayne Probate: 92-513517-DE
  LINDA McCORMICK
           Respondent-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  October 31, 2005, is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2006                    _________________________________________
           l0123                                                               Clerk